       Case 3:19-cv-00918-HTW-RPM Document 16 Filed 03/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 UNDRA POWELL                                                                           PLAINTIFF

 vs.                                            CIVIL ACTION No.: 3:19-CV-918-HTW-RPM

 ANDREW SAUL, COMMISSIONER
 OF SOCIAL SECURITY                                                                   DEFENDANT

                ORDER ADOPTING REPORT AND RECOMMENDATION

        BEFORE THIS COURT is the Report and Recommendation of United States Magistrate

Judge Robert P. Myers, Jr. [Docket no. 15]. In his Report and Recommendation, filed on February

2, 2021, Magistrate Judge Myers recommended that the administrative law judge’s final decision

be affirmed by this court and the social security appeal be denied. Magistrate Judge Myers directed

the plaintiff to file any objections within fourteen (14) days. The plaintiff has not filed an objection

as of the entry of this order.

        Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 15], this court finds it well-taken. Therefore, the Report and

Recommendation of Magistrate Judge Myers is hereby ADOPTED as the order of this court.

        Accordingly, this order hereby DISMISSES this lawsuit WITH PREJUDICE and orders

that the parties are to bear their own costs.

        SO ORDERED AND ADJUDGED this the 26th day of February, 2021.

                                        /s/HENRY T. WINGATE
                                        UNITED STATES DISTRICT COURT JUDGE




                                                   1
